LEMMON, J.,
concurs. Under the circumstances of this case, defense counsel could have reasonably believed that he would not be subject to a default judgment if he did not file an answer within the extended period. It was therefore an “ill practice” to obtain the default judgment without notice to opposing counsel. Nevertheless, relator failed to show a viable defense of which he was deprived and therefore did not establish that enforcement of the judgment would be inequitable.
DIXON, C.J., concurs in the denial for reasons stated in the concurrence of LEM-MON, J.